     Case 1:20-cv-03127-SAB   ECF No. 99     filed 10/30/20   PageID.2914 Page 1 of 3



 1    JEFFREY BOSSERT CLARK
      Acting Assistant Attorney General
 2    ERIC R. WOMACK
      Assistant Director, Federal Programs Branch
 3    JOSEPH E. BORSON (Va. Bar No. 85519)
      KUNTAL CHOLERA
 4    ALEXIS ECHOLS
      DENA M. ROTH
 5    JOHN ROBINSON
      Trial Attorney, Federal Programs Branch
 6    1100 L Street, NW
      Washington, D.C. 20005
 7    (202) 514-1944
      joseph.borson@usdoj.gov
 8    Attorneys for Defendants
 9                         UNITED STATES DISTRICT COURT
10                       EASTERN DISTRICT OF WASHINGTON
11
                                         AT YAKIMA
12
      STATE OF WASHINGTON, STATE OF   NO. 1:20-cv-03127-SAB
13
      COLORADO, STATE OF CONNECTICUT,
14    STATE OF ILLINOIS, STATE OF
      MARYLAND, STATE OF MICHGAN,     NOTICE OF EXTRAORDINARY
15
      STATE OF MINNESOTA, STATE OF    MEASURES MEMORANDUM
16    NEVADA, STATE OF NEW MEXICO,
      STATE OF OREGON, STATE OF RHODE
17
      ISLAND, STATE OF VERMONT,
18    COMMONWEALTH OF VIRGINIA, and
19    STATE OF WISCONSIN,

20                             Plaintiffs,
21       v.
22    DONALD J. TRUMP, in his official capacity
23    as President of the United States of America;
      UNITED STATES OF AMERICA; LOUIS
24    DEJOY, in his official capacity as Postmaster
25    General; UNITED STATES POSTAL
      SERVICE,
26
27                              Defendants.

28
                                               -1-
                  NOTICE OF EXTRAORDINARY RESOURCES MEMORANDUM
     Case 1:20-cv-03127-SAB     ECF No. 99   filed 10/30/20   PageID.2915 Page 2 of 3



 1           To assist the Court at this morning’s status conference, Defendants respectfully
 2     provide notice of the Extraordinary Measures Memorandum, dated October 20, 2020,
 3     which provides instructions for extraordinary measures to be taken to expeditiously
 4     deliver Election Mail.
 5
 6    Dated: October 30, 2020         Respectfully submitted,
 7                                    JEFFREY BOSSERT CLARK
 8                                    Acting Assistant Attorney General

 9                                    ERIC R. WOMACK
                                      Assistant Director, Federal Programs Branch
10                                    /s/ Joseph E. Borson
11                                    JOSEPH E. BORSON (Va. Bar No. 85519)
                                      KUNTAL CHOLERA
12                                    ALEXIS ECHOLS
                                      DENA M. ROTH
13                                    JOHN ROBINSON
                                      Trial Attorneys
14                                    U.S. Department of Justice
                                      Civil Division, Federal Programs Branch
15                                    1100 L. Street, NW
                                      Washington D.C. 20005
16                                    (202) 514-1944
                                      Joseph.Borson@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
                  NOTICE OF EXTRAORDINARY RESOURCES MEMORANDUM
     Case 1:20-cv-03127-SAB   ECF No. 99     filed 10/30/20   PageID.2916 Page 3 of 3



 1                              CERTIFICATE OF SERVICE
 2           I hereby certify that on this 30th day of October, I electronically filed the
 3     foregoing Notice with the Clerk by using the CM/ECF system. I certify that all
 4     participants in the case are registered CM/ECF users and that service will be
 5     accomplished by the CM/ECF system.
 6
      Dated: October 30, 2020
 7
 8
                                           By: /s/ Joseph E. Borson
 9                                             Joseph E. Borson
10                                             Counsel for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
                  NOTICE OF EXTRAORDINARY RESOURCES MEMORANDUM
